


110 HR 2442 IH: To provide job creation and assistance, and for other

U.S. House of Representatives
2007-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2442
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2007
			Mr. McHugh introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor, and in addition to the Committees on
			 Ways and Means,
			 Judiciary, and
			 Financial Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide job creation and assistance, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the Rural
			 America Job Assistance and Creation Act.
		2.Grants for
			 regional skills alliance skill development
			(a)Authorization
				(1)In
			 generalThe Secretary of Labor, in consultation with the
			 Secretary of Commerce, shall award grants to eligible entities described in
			 subsection (b) to assist such entities to improve the job skills necessary for
			 employment in specific industries.
				(2)Eligible
			 entities described
					(A)In
			 generalAn eligible entity described in this subsection is a
			 consortium that—
						(i)shall consist of
			 representatives from not less than 5 businesses, or a lesser number of
			 businesses if such lesser number of businesses employs at least 30 percent of
			 the employees in the industry involved in the region (or a nonprofit
			 organization that represents such businesses);
						(ii)may
			 consist of representatives from—
							(I)labor
			 organizations;
							(II)State and local
			 government; and
							(III)educational
			 institutions;
							(iii)is
			 established to serve one or more particular industries; and
						(iv)is
			 established to serve a particular geographic region.
						(B)Majority of
			 representativesA majority of the representatives comprising the
			 consortium shall be representatives described in subparagraph (A)(i).
					(3)Priority for
			 small businessesIn providing grants under paragraph (1), the
			 Secretary of Labor shall give priority to an eligible entity if a majority of
			 representatives forming the entity represent small-business concerns (as
			 defined in section 3(a) of the Small Business
			 Act (15 U.S.C. 632(a))).
				(4)Maximum amount
			 of grantThe amount of a grant awarded to an eligible entity
			 under paragraph (1) may not exceed $1,000,000 for any fiscal year.
				(b)Use of
			 Amounts
				(1)In
			 generalThe Secretary of Labor may not award a grant under
			 subsection (a) to an eligible entity unless such entity agrees to use amounts
			 received from such grant to improve the job skills necessary for employment by
			 businesses in the industry with respect to which such entity was
			 established.
				(2)Conduct of
			 program
					(A)In
			 generalIn carrying out the program described in paragraph (1),
			 the eligible entity may provide for—
						(i)an
			 assessment of training and job skill needs for the industry;
						(ii)the
			 development of a sequence of skill standards that are benchmarked to advanced
			 industry practices;
						(iii)the development
			 of curriculum and training methods, including, where appropriate, e-learning or
			 technology-based training;
						(iv)the
			 purchase, lease, or receipt of donations of training equipment;
						(v)the
			 identification of training providers and the development of partnerships
			 between the industry and educational institutions, including community
			 colleges;
						(vi)the
			 development of apprenticeship programs;
						(vii)the
			 development of training programs for workers, including dislocated
			 workers;
						(viii)the development
			 of training plans for businesses; and
						(ix)the
			 development of the membership of the entity.
						(B)Additional
			 requirementIn carrying out the program described in paragraph
			 (1), the eligible entity shall provide for the development and tracking of
			 performance outcome measures for the program and the training providers
			 involved in the program.
					(3)Administrative
			 costsThe eligible entity may use not more than 10 percent of the
			 amount of a grant to pay for administrative costs associated with the program
			 described in paragraph (1).
				(c)Requirement of
			 Matching Funds
				(1)In
			 generalThe Secretary of Labor may not award a grant under
			 subsection (a) to an eligible entity unless such entity agrees that the entity
			 will make available non-Federal contributions toward the costs of carrying out
			 activities under the grant in an amount that is not less than $2 for each $1 of
			 Federal funds provided under the grant, of which—
					(A)$1 shall be
			 provided by the businesses participating in the entity; and
					(B)$1 shall be
			 provided by the State or local government involved.
					(2)Other
			 contributions
					(A)EquipmentEquipment
			 donations to facilities that are not owned or operated by the members of the
			 eligible entity involved and that are shared by such members may be included in
			 determining compliance with paragraph (1).
					(B)LimitationAn
			 eligible entity may not include in-kind contributions in complying with the
			 requirement of paragraph (1). The Secretary of Labor may consider such
			 donations in ranking applications.
					(d)Limit on
			 Administrative ExpensesThe Secretary of Labor may use not more
			 than 5 percent of the amounts made available to carry out this section to pay
			 the Federal administrative costs associated with awarding grants under this
			 section.
			(e)Authorization of
			 AppropriationsThere are authorized to be appropriated to carry
			 out this section $50,000,000 for each of fiscal years 2007, 2008, and 2009, and
			 such sums as are necessary for each fiscal year thereafter.
			3.Grants for
			 regional skills alliance planning
			(a)Authorization
				(1)In
			 generalThe Secretary of Labor, in consultation with the
			 Secretary of Commerce, shall award grants to States to enable such States to
			 assist businesses, organizations, and agencies described in section 2(a)(2) in
			 conducting planning to form consortia described in such section.
				(2)Maximum amount
			 of grantThe amount of a grant awarded to a State under paragraph
			 (1) may not exceed $500,000 for any fiscal year.
				(b)ApplicationThe
			 Secretary of Labor may not award a grant under subsection (a) to a State unless
			 such State submits to the Secretary an application at such time, in such
			 manner, and containing such information as the Secretary may reasonably
			 require.
			(c)Requirement of
			 Matching FundsThe Secretary of Labor may not award a grant under
			 subsection (a) to a State unless such State agrees that it will make available
			 non-Federal contributions toward the costs of carrying out activities under
			 this section in an amount that is not less than $1 for each $1 of Federal funds
			 provided under the grant.
			(d)Authorization of
			 AppropriationsThere are authorized to be appropriated to carry
			 out this section $5,000,000 for fiscal year 2007.
			4.Grants for
			 support of business incubator activities
			(a)PurposeIt
			 is the purpose of this section to encourage entrepreneurial creativity and risk
			 taking through the support of the furnishing of business incubator services for
			 newly established small businesses and medium-sized businesses.
			(b)Grant
			 ProgramTo achieve the purpose of this section, the Secretary of
			 Commerce shall carry out a program to provide, through grants, financial
			 assistance for the establishment and support of entities that provide business
			 incubator services in support of the initiation and initial sustainment of
			 business activities by newly established small businesses and medium-sized
			 businesses.
			(c)Awards of
			 Grants
				(1)Eligibility
			 requirementsThe Secretary shall prescribe the eligibility
			 requirements for the awarding of grants under this section.
				(2)Competitive
			 selectionThe Secretary shall use a competitive process for the
			 awarding of grants under this section and, under that process, select
			 recipients of the grants on the basis of merit, with priority given to
			 underserved rural and urban communities.
				(3)Applications for
			 grantsThe Secretary shall prescribe the form and content of
			 applications required for grants under this section.
				(d)Additional
			 Administrative Authorities
				(1)Cost-sharingThe
			 Secretary may require the recipient of a grant under this section to defray a
			 specific level of its operating expenses for business incubator services out of
			 funds available from sources other than the Federal Government.
				(2)Additional terms
			 and conditionsThe Secretary, in awarding a grant, may impose any
			 other terms and conditions for the use of the proceeds of the grant that the
			 Secretary determines appropriate for carrying out the purpose of this section
			 and to protect the interests of the United States, including the requirement
			 that entities providing business incubator services that receive a grant under
			 this section develop a plan for ultimately becoming self-sufficient.
				(e)DefinitionsIn
			 this section:
				(1)Business
			 incubator servicesThe term business incubator
			 services includes professional and technical services necessary for the
			 initiation and initial sustainment of operations of a newly established
			 business, including such services as the following:
					(A)Legal
			 servicesLegal services, including aid in preparing corporate
			 charters, partnership agreements, and basic contracts.
					(B)Intellectual
			 property servicesServices in support of the protection of
			 intellectual property through patents, trademarks, or otherwise.
					(C)Technology
			 servicesServices in support of the acquisition and use of
			 advanced technology, including the use of Internet services and web-based
			 services.
					(D)PlanningAdvice
			 on—
						(i)strategic
			 planning; and
						(ii)marketing,
			 including advertising.
						(2)Small business
			 and medium-sized business
					(A)Secretary to
			 prescribeThe Secretary shall prescribe the definitions of the
			 terms small business and medium-sized business for
			 the purpose of this section.
					(B)Small business
			 standardsIn defining the term small business for
			 the purpose of this section, the Secretary shall apply the standards applicable
			 for the definition of the term small-business concern under
			 section 3 of the Small Business Act
			 (15 U.S.C. 632).
					(3)SecretaryThe
			 term Secretary means the Secretary of Commerce.
				(f)RegulationsThe
			 Secretary shall prescribe regulations for the grant program administered under
			 this section.
			(g)Authorization of
			 AppropriationsThere are authorized to be appropriated for the
			 Department of Commerce to carry out this section $50,000,000 for fiscal year
			 2007, and $200,000,000 for each fiscal year thereafter.
			5.Notification of
			 Federal and State elected officials prior to dislocation of
			 workersSection 3(a)(2) of the
			 Worker Adjustment and Retraining Notification Act (29 U.S.C. 2102(a)(2)) is
			 amended by inserting Federal, State, and after the unit
			 of.
		6.Submission of h–1b
			 labor condition application at same time as classification
			 petitionSection 212(n)(1) of
			 the Immigration and Nationality Act (8
			 U.S.C. 1182(n)(1)) is amended by adding at the end the following: The
			 application under this paragraph shall be submitted by an employer at the same
			 time as the classification petition is filed under section 214 relating to the
			 H–1B nonimmigrants who are the subject of the application..
		7.Exclusion from
			 income of severance payment amounts
			(a)In
			 GeneralPart III of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 (relating to items specifically excluded from gross
			 income) is amended by inserting after section 139A the following new
			 section:
				
					139B.Severance
				payments
						(a)In
				GeneralIn the case of an individual, gross income shall not
				include any qualified severance payment.
						(b)LimitationThe
				amount to which the exclusion under subsection (a) applies shall not exceed
				$25,000 with respect to each separation from employment described in subsection
				(c)(1)(B).
						(c)Qualified
				Severance PaymentFor purposes of this section—
							(1)In
				generalThe term qualified severance payment means
				any payment received by an individual if—
								(A)such payment was
				paid by such individual‘s employer on account of such individual’s separation
				from employment, and
								(B)such separation
				was in connection with a reduction in the work force of the employer.
								(2)LimitationSuch
				term shall not include any payment received by an individual if the aggregate
				payments received with respect to the separation from employment exceed
				$150,000.
							.
			(b)Clerical
			 AmendmentThe table of sections for part III of subchapter B of
			 chapter 1 of such Code is amended by inserting after the item relating to
			 section 139A the following new item:
				
					
						Sec. 139B. Severance
				payments.
					
					.
			(c)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			8.Expansion of work
			 opportunity tax credit
			(a)In
			 GeneralSection 51(d)(1) of the Internal Revenue Code of 1986
			 (relating to members of targeted groups) is amended by striking
			 or at the end of subparagraph (G), by striking the period at the
			 end of subparagraph (H) and inserting , or, and by adding at the
			 end the following:
				
					(I)a qualified small
				business
				employee.
					.
			(b)Qualified Small
			 Business EmployeeSection 51(d) of the Internal Revenue Code of
			 1986 is amended by redesignating paragraphs (10) through (12) as paragraphs
			 (11) through (13), respectively, and by inserting after paragraph (9) the
			 following:
				
					(10)Qualified small
				business employee
						(A)In
				generalThe term qualified small business employee
				means any individual—
							(i)hired by a
				qualified small business located in a development zone, or
							(ii)hired by a
				qualified small business and who is certified by the designated local agency as
				residing in such a development zone.
							(B)Qualified small
				businessThe term qualified small business has the
				meaning given the term small employer by section
				4980D(d)(2).
						(C)Development
				zoneFor purposes of this section—
							(i)In
				generalThe term development zone means any
				area—
								(I)which is nominated
				under the procedures defined in sections 1400E(a)(1)(A) and 1400E(a)(4) for
				renewal communities;
								(II)which the
				Secretary of Housing and Urban Development designates as a development zone,
				after consultation with the Secretary of Commerce;
								(III)which has a
				population of not less than 5,000 and not more than 150,000;
								(IV)which has a
				poverty rate not less than 20 percent (within the meaning of section
				1400E(c)(3)(C));
								(V)which has an
				average annual rate of job growth of less than 2 percent during any 3 years of
				the preceding 5-year period; and
								(VI)which, during the
				period beginning January 1, 1990 and ending with the date of the enactment of
				this section, has a net out-migration of inhabitants, or other population loss,
				from the area of at least 2 percent of the population of the area during such
				period.
								(ii)Number of
				designationsThe Secretary of Housing and Urban Development may
				not designate more than 100 development zones.
							(D)Special rules for
				determining amount of creditFor purposes of applying this
				subpart to wages paid or incurred to any qualified small business
				employee—
							(i)subsection (a)
				shall be applied by substituting 20 percent of the qualified first,
				second, third, fourth, or fifth year wages for 40 percent of the
				qualified first year wages, and
							(ii)in lieu of
				paragraphs (2) and (3) of subsection (b), the following definitions and special
				rule shall apply:
								(I)Qualified
				first-year wagesThe term qualified first-year wages
				means, with respect to any individual, qualified wages attributable to service
				rendered during the 1-year period beginning with the day the individual begins
				work for the employer.
								(II)Qualified
				second-year wagesThe term qualified second-year
				wages means, with respect to any individual, qualified wages
				attributable to service rendered during the 1-year period beginning on the day
				after the last day of the 1-year period with respect to such individual
				determined under subclause (I).
								(III)Qualified
				third-year wagesThe term qualified third-year wages
				means, with respect to any individual, qualified wages attributable to service
				rendered during the 1-year period beginning on the day after the last day of
				the 1-year period with respect to such individual determined under subclause
				(II).
								(IV)Qualified
				fourth-year wagesThe term qualified fourth-year
				wages means, with respect to any individual, qualified wages
				attributable to service rendered during the 1-year period beginning on the day
				after the last day of the 1-year period with respect to such individual
				determined under subclause (III).
								(V)Qualified
				fifth-year wagesThe term qualified fifth-year wages
				means, with respect to any individual, qualified wages attributable to service
				rendered during the 1-year period beginning on the day after the last day of
				the 1-year period with respect to such individual determined under subclause
				(IV).
								(VI)Only first
				$15,000 of wages per year taken into accountThe amount of the
				qualified first, second, third, fourth, and fifth year wages which may be taken
				into account with respect to any individual shall not exceed $15,000 per
				year.
								.
			(c)Effective
			 DateThe amendments made by this section shall apply to
			 individuals who begin work for the employer after the date of the enactment of
			 this Act.
			
